Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2	Applicant’s amendment filed 03/25/2021 changing the unit “Qm” in independent claims 1 and 9 to the unit “S m' and other amendments overcome the claim rejections under 35 U.S.C. §112.  The 35 U.S.C. § 112 rejections has been withdrawn and application is in condition for allowance.

Allowable Subject Matter

3.	Claims 1-3, 5, 7, and 9 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter
Regarding claim 1 the prior art or record taken alone or in combination fail to teach or suggest a probe card device, comprising: wherein in each of the rectangular probes, the material of the piercing portion is different from that of each of the two conductive portions, a conductivity of the piercing portion is less than that of each of the two conductive portions, and a Vickers hardness number of the piercing portion is larger than that of each of the two conductive portions;

    PNG
    media_image1.png
    271
    629
    media_image1.png
    Greyscale
” in combination with all the other elements of claim 1.  
	Claims 2-3, 5, and 7 are also allowed as they further limit claim 1.
Regarding claim 9 the prior art or record taken alone or in combination fail to teach or suggest a rectangular probe of a probe card device, comprising:: wherein the material of the piercing portion is different from that of each of the two conductive portions, a conductivity of the piercing portion is less than that of each of the two conductive portions, and a Vickers hardness number of the piercing portion is larger than that of each of the two conductive portions,: and

    PNG
    media_image2.png
    170
    655
    media_image2.png
    Greyscale
in combination with all the other elements of claim 9.  

4	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868